ACCEPTED
                                                                                                01-15-00522-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          11/12/2015 4:00:38 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK



                                   No. 0l-15-00522-CV
                                                                               FILED IN
ALEKSANDER BORISOV,                                      IN THE         1st
                                                                      FIRST COURT  OF APPEALS
                                                   $                        HOUSTON, TEXAS
Appellant                                          $                    11/12/2015 4:00:38 PM
                                                   s                    CHRISTOPHER A. PRINE
                                                                                 Clerk
v.                                                 $
                                                   $    COURT OF APPEALS
KERRY LEA KEELS                                    $
CHIEF CLERK,                                       $
HARRIS COTINTY JUSTICE COURT                       $
PRECINCT 5, PLACE 1                                $
Appellee                                           $    HOUSTON, TEXAS

           APPELLEE'S OPPOSED MOTION TO DISMISS FOR LACK OF
                             JURISDICTION

          Appellee asks the Court to either dismiss this appeal or affirm the trial

court's judgment.



                                    A.INTRODUCTION

     l.   Appellant is Aleksander Borisov; appellee is Kerry Lea Keels, Chief Clerk

          of Harris County Justice Court, Precinct 5, Place   I   .



     2.   The County Civil Court at Law No. 4 of Harris County, Texas, signed the

          tinal judgment in the underlying case, Aleksander Borisov v Kerry Lea

          Keels, cause number 1041858, on May 5,2015, in favor of appellee and

          against appellant.




                                              1,
                           B. ARGUMENTS AND AUTHORJTIES

3. The Court       has the authority under Texas Rule of Appellate Procedure

        42.3(a) to dismiss an appeal for lack of jurisdiction.

4. The Court should dismiss this          appeal because appellant filed the notice     of

        appeal after the deadline. See Eddins v. Borders, 71 S.W.3d 368, 371 (Tex.

        App.-Tyler    2001, pet. Denied). It is now too late for appellant to ask for an

        extension under Texas Rule of Appellate Procedure 26.3. See Tex. R. App.

        P.42.3(a); Verburgt v. Dorner,959 S.W.2d 615,617 (Tex. 1997).

5. The notice of appeal was due on June 4,2015.               The deadline to file a motion

        to extend the time to file the notice of appeal was June 19,2015.

6. Appellant filed his notice of appeal           on June 5, 201 5, one day after the

        deadline to file   it. Appellant did not file a motion   to extend the time to file

        the notice ofappeal. Appellant also did not give any reason for filing the

        notice of appeal late.

                                      C. CONCLUSTON

7   .   The appellant did not file the notice of appeal within the statutory deadline,

        did not file a motion to extend the time to file the notice of appeal,, and did

        not give any reason for filing a late notice ofappeal. The appellant's failures

        have deprived the Court ofjurisdiction and the Court should dismiss the

        appeal.

                                              2
                                   D. PRAYER

8. For these reasons,   appellee asks the Court to grant this motion and dismiss

   this appeal, or in the alternative, to affirm the trial court'sjudgment.



                                     Respectfully submitted,

                                     VTNCERYAN
                                     HaRRrs   CorNrv ArroPNpv


                                     /S/ Patrick E. Nasorski
                                     PATRICK E. NAGORSzu
                                     Assistant County Attorney
                                     State Bar No.24074787
                                      l0l9 Congress, l5'h Floor
                                     Houston, Texas 77002
                                     Telephone: (7 13) 7 55-5221
                                     Facsimile: (7 13) 155-8924
                                     patrick.nag orski@cao.hctx.net


                                     ATTORNEY FOR APPELLEE
                                     KERRY LEA KEELS




                                        3